Citation Nr: 1401554	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to June 1996.

This matter comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran had been diagnosed with obstructive sleep apnea syndrome in 2008.  The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea disorder was caused by or a result of military occupational chemical exposure.  The examiner explained that mechanics work with hydrocarbon derivatives that can cause a reactive bronchitis that mimics asthma and an acute alveolitis, and that the Veteran did not have proximate respiratory symptoms of these syndromes that would be appropriate with an exposure to hydrocarbons.  However, the Veteran's service treatment records indicate he received treatment for respiratory conditions on multiple occasions throughout service.  The examiner did not note or address these instances of treatment.  Thus, an addendum opinion is necessary.

In addition, a VA treatment record from February 28, 2008 indicates the Veteran was to be scheduled for a sleep study to evaluate the severity of his sleep apnea.  Subsequent VA treatment records indicate the sleep study occurred; however, records relating to this study are not in the claims file.  Because these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's obstructive sleep apnea disorder, including but not limited to the Veteran's 2008 VA sleep study.  All records received should be associated with the claims file.

2.  Thereafter, return the Veteran's claims file to the examiner who conducted his September 2010 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  Alternatively, if a new examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the claimed obstructive sleep apnea disorder was caused by or due to the Veteran's service, including but not limited to military occupational chemical exposure.

The examiner's attention is directed to the Veteran's service treatment records that indicate treatment for various respiratory disorders, including but not limited to treatment in December 1993 for a respiratory condition (rule out bronchitis), treatment in June 23, 1993 for an upper respiratory infection, and treatment in February 1992 for an upper respiratory infection.

Any opinion offered must be accompanied by supporting rationale.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


